COMM 2012-LC4 The Information contained herein (the "Information") is preliminary and subject to change.The information will be superseded by similar information delivered to you as part of the offering document relating to the Commercial Mortgage Pass-Through Certificates, Series COMM 2012-LC4 (the "Offering Document").The Information supersedes any such information previously delivered.The Information should be reviewed only in conjunction with the entire Offering Document. All of the Information is subject to the same limitations and qualifications contained in the Offering Document.The Information does not contain all relevant information relating to the underlying mortgage loans or mortgaged properties. Such information is described elsewhere in the Offering Document.The Information contained herein will be more fully described elsewhere in the Offering Document.The Information should not be viewed as projections, forecasts, predictions or opinions with respect to value.Prior to making any investment decision, prospective investors are strongly urged to read the Offering Document its entirety. The privately offered securities described in the Offering Document as to which the Information relates have not been and will not be registered under the United States Securities Act of 1933, as amended. This material should be not construed as an effort to sell or the solicitation of any offer to buy any security in any jurisdiction where such offer of solicitation would be illegal. For investor in publicly offered securities as to which the Information relates: The depositor has filed a registration statement (including the prospectus) with the SEC (SEC File No. 333-172143) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Deutsche Bank Securities Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or by email to prospectus.cpdg@db.com. COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES % of Mortgage Mortgage Cut-off General Detailed Interest Original Initial Pool # of Loan Loan Original Date Maturity Property Property Interest Administrative Additional Total Accrual Term to Property Flag ID Property Name Balance Properties Originator (1) Seller (2) Balance($)(3) Balance($)(3) or ARD Balance($)(4) Type Type Rate (4) Fee Rate (5) Strip Strip Basis Maturity or ARD (4) Loan 1 Square One Mall 10.6% 1 GACC GACC Retail Regional Mall 5.4730% 0.1037% 0.0000% 0.1037% Actual/360 Loan 2 Union Square Retail 8.0% 1 LCF LCF Retail Anchored 4.8800% 0.1037% 0.0000% 0.1037% Actual/360 Loan 3 Puerto Rico Retail Portfolio (21) 6.1% 4 LCF LCF Retail Anchored 5.8500% 0.1037% 0.0000% 0.1037% Actual/360 Property Plaza Los Prados 2.4% 1 LCF LCF Retail Anchored Property Juncos Plaza 1.5% 1 LCF LCF Retail Anchored Property Manati Centro Plaza 1.5% 1 LCF LCF Retail Anchored Property University Plaza 0.7% 1 LCF LCF Retail Anchored Loan 4 Hartman Portfolio (22) 6.0% 12 JPMIM GACC Various Various 6.5000% 0.1037% 0.0000% 0.1037% 30/360 Property Westheimer Central Plaza 1.0% 1 JPMIM GACC Office Suburban Property The Preserve 0.7% 1 JPMIM GACC Office Suburban Property North Central Plaza 0.6% 1 JPMIM GACC Office Suburban Property Walzem Plaza 0.6% 1 JPMIM GACC Retail Unanchored Property 3100 Timmons Lane 0.5% 1 JPMIM GACC Office Suburban Property One Mason Plaza 0.5% 1 JPMIM GACC Retail Unanchored Property Northbelt Atrium I 0.5% 1 JPMIM GACC Office Suburban Property Park Central 0.4% 1 JPMIM GACC Office Suburban Property Northbelt Atrium II 0.4% 1 JPMIM GACC Office Suburban Property 11811 North Freeway 0.4% 1 JPMIM GACC Office Suburban Property Tower Pavilion 0.3% 1 JPMIM GACC Office Suburban Property Central Park Business Center 0.2% 1 JPMIM GACC Industrial Flex Loan 5 180 Peachtree Street 5.8% 1 GACC GACC Office Data Center 5.9300% 0.1037% 0.0000% 0.1037% Actual/360 Loan 6 Hampshire Multifamily Portfolio 5.8% 6 GACC GACC Multifamily Garden 6.1100% 0.1037% 0.0000% 0.1037% Actual/360 Property Westlake Apartments 3.4% 1 GACC GACC Multifamily Garden Property Woods Edge Apartments 0.8% 1 GACC GACC Multifamily Garden Property Wind Drift Apartments 0.6% 1 GACC GACC Multifamily Garden Property Riverwood Apartments 0.4% 1 GACC GACC Multifamily Garden Property Spyglass Apartments 0.4% 1 GACC GACC Multifamily Garden Property Villa Nova Apartments 0.2% 1 GACC GACC Multifamily Garden Loan 7 Alamance Crossing 5.4% 1 RB GLAC Retail Regional Mall 5.8300% 0.1337% 0.9800% 1.1137% Actual/360 Loan 8 Brea Plaza Shopping Center 4.6% 1 LCF LCF Retail Anchored 6.3220% 0.1037% 0.0000% 0.1037% Actual/360 Loan 9 Rio Apartments 2.0% 1 LCF LCF Multifamily Garden 6.5000% 0.1037% 0.0000% 0.1037% Actual/360 60 Loan 10 Treetop Apartments 1.7% 1 LCF LCF Multifamily Garden 6.5000% 0.1037% 0.0000% 0.1037% Actual/360 60 Loan 11 Piatt Place (23) 3.6% 1 GLAC GLAC Mixed Use Office/Retail 5.5000% 0.1337% 0.0000% 0.1337% Actual/360 Loan 12 Susquehanna Valley Mall 3.0% 1 GACC GACC Retail Regional Mall 6.1580% 0.1037% 0.0000% 0.1037% Actual/360 Loan 13 Vernola Marketplace 2.5% 1 GACC GACC Retail Anchored 5.1070% 0.1037% 0.0000% 0.1037% Actual/360 Loan 14 GRM Portfolio 2.1% 2 GACC GACC Industrial Warehouse/Distribution 6.0000% 0.1037% 0.0000% 0.1037% Actual/360 Property 10310 Harwin Drive 1.1% 1 GACC GACC Industrial Warehouse/Distribution Property Chicago Building 1.0% 1 GACC GACC Industrial Warehouse/Distribution Loan 15 Evergreen Portfolio 1.8% 3 LCF LCF Manufactured Housing Community Manufactured Housing Community 6.0490% 0.1037% 0.0000% 0.1037% Actual/360 Property Yorktowne MHP 1.3% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community Property Pondarosa MHP 0.3% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community Property Vance MHP 0.2% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community Loan 16 Healdsburg Hotel 1.8% 1 GACC GACC Hospitality Full Service 6.3500% 0.1037% 0.0000% 0.1037% Actual/360 60 Loan 17 Montebello Town Square 1.7% 1 GACC GACC Retail Anchored 4.9560% 0.1037% 0.0000% 0.1037% Actual/360 Loan 18 Plaza del Sol 1.7% 1 GACC GACC Retail Regional Mall 6.1300% 0.1037% 0.0000% 0.1037% Actual/360 Loan 19 Holiday Village 1.6% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community 5.8020% 0.1037% 0.0000% 0.1037% Actual/360 Loan 20 Bear Creek Plaza 1.6% 1 GLAC GLAC Retail Anchored 5.7500% 0.1337% 0.0000% 0.1337% Actual/360 Loan 21 BB&T Headquarters Building (21) 1.6% 1 LCF LCF Office CBD 5.8080% 0.1037% 0.0000% 0.1037% Actual/360 Loan 22 Rancho Penasquitos Towne Center I 1.5% 1 GACC GACC Retail Anchored 5.0250% 0.1037% 0.0000% 0.1037% Actual/360 Loan 23 Johnstown Galleria - Ground Lease 1.4% 1 LCF LCF Other Leased Fee 5.1500% 0.1037% 0.0000% 0.1037% Actual/360 Loan 24 Rancho Penasquitos Towne Center II 1.2% 1 GACC GACC Retail Anchored 5.0250% 0.1037% 0.0000% 0.1037% Actual/360 Loan 25 Southwood Manor MHC 1.2% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community 6.2500% 0.1037% 0.0000% 0.1037% Actual/360 Loan 26 BJ's Wholesale Pittsfield 1.2% 1 LCF LCF Retail Single Tenant 5.5000% 0.1037% 0.0000% 0.1037% Actual/360 Loan 27 Penland Park MHC 1.2% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community 6.2500% 0.1037% 0.0000% 0.1037% Actual/360 Loan 28 Eagle Crest MHC 1.1% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community 6.0700% 0.1037% 0.0000% 0.1037% Actual/360 Loan 29 Fingerlakes Crossing Shopping Center 1.1% 1 LCF LCF Retail Anchored 6.0000% 0.1037% 0.0000% 0.1037% Actual/360 60 Loan 30 Hickory Glen Apartments 1.0% 1 LCF LCF Multifamily Age Restricted 5.6500% 0.1237% 0.0000% 0.1237% Actual/360 Loan 31 Comfort Inn JFK at Ozone Park 1.0% 1 LCF LCF Hospitality Limited Service 6.0500% 0.1037% 0.0000% 0.1037% Actual/360 Loan 32 Staybridge Suites SeaWorld 0.9% 1 GLAC GLAC Hospitality Limited Service 6.7500% 0.1337% 0.0000% 0.1337% Actual/360 84 Loan 33 Boulevard Estates MHC 0.9% 1 LCF LCF Manufactured Housing Community Manufactured Housing Community 6.3890% 0.1037% 0.0000% 0.1037% Actual/360 Loan 34 Northcross & Victoria 0.8% 1 LCF LCF Retail Anchored 5.7000% 0.1037% 0.0000% 0.1037% Actual/360 Loan 35 Hampton Inn & Suites 0.8% 1 LCF LCF Hospitality Limited Service 6.4000% 0.1037% 0.0000% 0.1037% Actual/360 Loan 36 Westchester I Office 0.8% 1 LCF LCF Office Suburban 5.8190% 0.1037% 0.0000% 0.1037% Actual/360 Loan 37 Marina Towers 0.8% 1 GLAC GLAC Office Suburban 6.1000% 0.1337% 0.0000% 0.1337% Actual/360 60 Loan 38 Spalding Building 0.8% 1 LCF LCF Office CBD 5.9500% 0.1037% 0.0000% 0.1037% Actual/360 Loan 39 Addison Place North 0.7% 1 GACC GACC Retail Unanchored 5.6450% 0.1037% 0.0000% 0.1037% Actual/360 Loan 40 Hotel Provincial 0.7% 1 GLAC GLAC Hospitality Limited Service 5.7700% 0.1337% 0.0000% 0.1337% Actual/360 Loan 41 Alrig Portfolio 0.7% 3 LCF LCF Various Various 5.8070% 0.0837% 0.0000% 0.0837% Actual/360 Property Bloomfield Office Pavilion 0.4% 1 LCF LCF Office Suburban Property Willow Office Center 0.2% 1 LCF LCF Office Suburban Property Cady Office Centre 0.1% 1 LCF LCF Mixed Use Office/Retail Loan 42 Wood Forest Apartments 0.7% 1 GLAC GLAC Multifamily Garden 6.0000% 0.1337% 0.0000% 0.1337% Actual/360 Loan 43 Fox Hunt Apartments 0.4% 1 LCF LCF Multifamily Garden 5.5500% 0.0837% 0.0000% 0.0837% Actual/360 60 A-1-1 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Remaining Original Remaining First Annual Monthly Remaining Crossed Term to Amortization Amortization Payment Maturity ARD Loan Final Debt Debt Interest Only Cash With Related Underwritten Underwritten Property Flag ID Property Name Maturity or ARD (4) Term (3) Term (3) Date or ARD Date (4) (Yes/No) (4) Maturity Date (4) Service($)(6) Service($)(6) Period Lockbox (7) Management (8) Other Loans (9) Borrower NOI DSCR (6)(9) NCF DSCR (6)(9) Loan 1 Square One Mall 02/06/2012 01/06/2022 No 01/06/2022 Hard In Place No 1.93x 1.84x Loan 2 Union Square Retail 0 0 10/06/2011 09/06/2021 No 09/06/2021 None None No 4.34x 4.12x Loan 3 Puerto Rico Retail Portfolio (21) 04/06/2012 03/06/2022 No 03/06/2022 Hard In Place No 1.69x 1.59x Property Plaza Los Prados Property Juncos Plaza Property Manati Centro Plaza Property University Plaza Loan 4 Hartman Portfolio (22) 79 11/01/2008 10/01/2018 No 10/01/2018 None None No 1.62x 1.34x Property Westheimer Central Plaza Property The Preserve Property North Central Plaza Property Walzem Plaza Property 3100 Timmons Lane Property One Mason Plaza Property Northbelt Atrium I Property Park Central Property Northbelt Atrium II Property 11811 North Freeway Property Tower Pavilion Property Central Park Business Center Loan 5 180 Peachtree Street 02/06/2012 01/06/2022 No 01/06/2022 Hard In Place No 1.73x 1.62x Loan 6 Hampshire Multifamily Portfolio 12/06/2011 11/06/2021 No 11/06/2021 Springing Soft Springing No 1.50x 1.32x Property Westlake Apartments Property Woods Edge Apartments Property Wind Drift Apartments Property Riverwood Apartments Property Spyglass Apartments Property Villa Nova Apartments Loan 7 Alamance Crossing 09/01/2011 07/01/2021 No 07/01/2021 Hard Springing No 1.44x 1.35x Loan 8 Brea Plaza Shopping Center 03/06/2012 02/06/2022 No 02/06/2022 Hard In Place No 1.28x 1.22x Loan 9 Rio Apartments 59 03/06/2012 02/06/2017 No 02/06/2017 Soft In Place Yes - A Yes - A 1.52x 1.45x Loan 10 Treetop Apartments 59 03/06/2012 02/06/2017 No 02/06/2017 Soft In Place Yes - A Yes - A 1.52x 1.45x Loan 11 Piatt Place (23) 04/06/2012 03/06/2022 No 03/06/2022 24 Hard In Place No 1.49x 1.45x Loan 12 Susquehanna Valley Mall 02/06/2012 01/06/2022 No 01/06/2022 Hard Springing No 2.15x 1.94x Loan 13 Vernola Marketplace 09/06/2011 08/06/2021 No 08/06/2021 Hard In Place No 1.98x 1.83x Loan 14 GRM Portfolio 03/06/2012 02/06/2022 No 02/06/2022 Hard In Place No 1.54x 1.39x Property 10310 Harwin Drive Property Chicago Building Loan 15 Evergreen Portfolio 01/06/2012 12/06/2021 No 12/06/2021 Soft Springing No Yes - B 1.41x 1.38x Property Yorktowne MHP Property Pondarosa MHP Property Vance MHP Loan 16 Healdsburg Hotel 52 08/06/2011 07/06/2016 No 07/06/2016 Hard Springing No 1.78x 1.46x Loan 17 Montebello Town Square 03/06/2012 02/06/2022 No 02/06/2022 Springing Hard Springing No Yes - C 3.14x 2.97x Loan 18 Plaza del Sol 03/06/2012 02/06/2022 No 02/06/2022 Springing Hard Springing No 1.63x 1.44x Loan 19 Holiday Village 01/06/2012 12/06/2021 No 12/06/2021 Soft Springing No Yes - B 1.80x 1.78x Loan 20 Bear Creek Plaza 03/06/2012 02/06/2022 No 02/06/2022 None None No 1.54x 1.35x Loan 21 BB&T Headquarters Building (21) 02/06/2012 01/06/2022 Yes 01/06/2037 Hard In Place No 2.44x 2.29x Loan 22 Rancho Penasquitos Towne Center I 10/06/2011 09/06/2021 No 09/06/2021 Springing Hard Springing No Yes - C 1.73x 1.65x Loan 23 Johnstown Galleria - Ground Lease 0 0 09/06/2011 08/06/2021 No 08/06/2021 Hard In Place No 1.98x 1.98x Loan 24 Rancho Penasquitos Towne Center II 10/06/2011 09/06/2021 No 09/06/2021 Springing Hard Springing No Yes - C 1.86x 1.76x Loan 25 Southwood Manor MHC 11/06/2011 10/06/2021 No 10/06/2021 Soft Springing No Yes - D 1.36x 1.33x Loan 26 BJ's Wholesale Pittsfield 0 0 04/06/2012 03/06/2022 No 03/06/2022 Hard In Place No 1.67x 1.66x Loan 27 Penland Park MHC 11/06/2011 10/06/2021 No 10/06/2021 Soft Springing No Yes - D 1.43x 1.40x Loan 28 Eagle Crest MHC 01/06/2012 12/06/2021 No 12/06/2021 Soft Springing No Yes - B 1.35x 1.33x Loan 29 Fingerlakes Crossing Shopping Center 54 10/06/2011 09/06/2016 No 09/06/2016 Hard Springing No 1.42x 1.27x Loan 30 Hickory Glen Apartments 03/06/2012 02/06/2022 No 02/06/2022 Springing Soft Springing No 1.56x 1.50x Loan 31 Comfort Inn JFK at Ozone Park 03/06/2012 02/06/2022 No 02/06/2022 Hard Springing No 1.65x 1.51x Loan 32 Staybridge Suites SeaWorld 78 10/06/2011 09/06/2018 No 09/06/2018 Hard In Place No 1.54x 1.39x Loan 33 Boulevard Estates MHC 01/06/2012 12/06/2021 No 12/06/2021 Soft Springing No Yes - B 1.30x 1.28x Loan 34 Northcross & Victoria 02/06/2012 01/06/2022 No 01/06/2022 Hard Springing No 1.94x 1.66x Loan 35 Hampton Inn & Suites 02/06/2012 01/06/2022 No 01/06/2022 Hard Springing No 2.17x 1.98x Loan 36 Westchester I Office 02/06/2012 01/06/2022 No 01/06/2022 Hard Springing No 1.45x 1.32x Loan 37 Marina Towers 54 10/06/2011 09/06/2016 No 09/06/2016 Hard In Place No 1.47x 1.31x Loan 38 Spalding Building 01/06/2012 12/06/2021 No 12/06/2021 Springing Hard Springing No 1.75x 1.46x Loan 39 Addison Place North 04/06/2012 03/06/2022 No 03/06/2022 Springing Hard Springing No 1.56x 1.50x Loan 40 Hotel Provincial 10/01/2011 09/01/2021 No 09/01/2021 None None No 2.24x 1.95x Loan 41 Alrig Portfolio 04/06/2012 03/06/2022 No 03/06/2022 Hard Springing No 1.76x 1.42x Property Bloomfield Office Pavilion Property Willow Office Center Property Cady Office Centre Loan 42 Wood Forest Apartments 02/06/2012 01/06/2022 No 01/06/2022 Hard In Place No 1.51x 1.43x Loan 43 Fox Hunt Apartments 54 10/06/2011 09/06/2016 No 09/06/2016 Springing Soft Springing No 2.03x 1.74x A-1-2 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Cut-Off Grace Payment Appraised Appraisal Date LTV LTV Ratio at Year Property Flag ID Property Name Period (10) Date Value($) As-of Date Ratio (9) Maturity or ARD (4)(9) Address City County State Zip Code Built Loan 1 Square One Mall 0 6 11/11/2011 49.6% 41.5% 1201 Broadway Saugus Essex MA Loan 2 Union Square Retail 0 6 01/04/2012 24.2% 24.2% One Union Square South New York New York NY Loan 3 Puerto Rico Retail Portfolio (21) 0 6 Various 67.6% 57.1% Various Various NAP PR Various Various Property Plaza Los Prados 11/22/2011 PR-156, Km. 56.3 Caguas NAP PR Property Juncos Plaza 11/21/2011 State Road PR-31, KM 24, Ceiba Norte Ward Juncos NAP PR Property Manati Centro Plaza 11/21/2011 SE/c PR-149 & PR-2 Manati NAP PR Property University Plaza 11/21/2011 State Road PR-2, km 150.7 Mayaguez NAP PR Loan 4 Hartman Portfolio (22) 5 1 Various 62.7% 56.5% Various Various Various TX Various Various Property Westheimer Central Plaza 07/06/2011 11200 Westheimer Road Houston Harris TX Property The Preserve 05/04/2011 2000-2060 North Loop Freeway West Houston Harris TX Property North Central Plaza 06/27/2011 12655 North Central Expressway Dallas Dallas TX Property Walzem Plaza 05/03/2011 5332-5493 Walzem Road San Antonio Bexar TX Property 3100 Timmons Lane 07/14/2011 3100 Timmons Lane Houston Harris TX Property One Mason Plaza 07/05/2011 811 South Mason Road Katy Harris TX Property Northbelt Atrium I 06/21/2011 15311 Vantage Parkway West Houston Harris TX Property Park Central 06/27/2011 7reeway Dallas Dallas TX Property Northbelt Atrium II 06/21/2011 15355 Vantage Parkway West Houston Harris TX Property 11811 North Freeway 06/21/2011 11811 North Freeway Houston Harris TX Property Tower Pavilion 06/30/2011 2909 Hillcroft Avenue Houston Harris TX Property Central Park Business Center 06/01/2011 1900 Firman Drive and 1901 North Glenville Drive Richardson Dallas TX Loan 5 180 Peachtree Street 0 6 11/18/2011 57.8% 49.0% 180 Peachtree Street Northwest and 150 Carnegie Way Northwest Atlanta Fulton GA Loan 6 Hampshire Multifamily Portfolio 0 6 Various 65.9% 56.3% Various Indianapolis Marion IN Various Various Property Westlake Apartments 10/07/2011 6000 Westlake Drive Indianapolis Marion IN 1967-1976 Property Woods Edge Apartments 10/07/2011 6401 Woods Edge North Drive Indianapolis Marion IN Property Wind Drift Apartments 10/11/2011 3833 Wind Drift Drive Indianapolis Marion IN Property Riverwood Apartments 10/07/2011 5830 Riverwood Drive Indianapolis Marion IN Property Spyglass Apartments 10/07/2011 8320 Spyglass Drive Indianapolis Marion IN Property Villa Nova Apartments 10/07/2011 8760 LeMode Court Indianapolis Marion IN Loan 7 Alamance Crossing 5 1 04/20/2011 69.4% 59.1% 1080 Piper Lane Burlington Alamance NC Loan 8 Brea Plaza Shopping Center 0 6 12/07/2011 65.8% 56.4% 835 East Imperial Highway and 1647 East Imperial Highway Brea Orange CA Loan 9 Rio Apartments 0 6 11/10/2011 65.4% 61.6% 8801-8871 Fontainebleau Boulevard Miami Miami-Dade FL Loan 10 Treetop Apartments 0 6 11/10/2011 65.4% 61.6% 8th Avenue Miami Miami-Dade FL Loan 11 Piatt Place (23) 0 6 04/01/2012 74.3% 65.1% 301 Fifth Avenue Pittsburgh Allegheny PA Loan 12 Susquehanna Valley Mall 0 6 10/08/2011 64.9% 55.4% 1 Susquehanna Valley Mall Drive Selinsgrove Snyder PA Loan 13 Vernola Marketplace 0 6 06/25/2011 53.8% 44.7% 6205-6477 Pats Ranch Road Mira Loma Riverside CA Loan 14 GRM Portfolio 0 6 Various 65.6% 50.9% Various Various Various Various Various Various Property 10310 Harwin Drive 11/14/2011 10310 Harwin Drive Houston Harris TX Property Chicago Building 11/11/2011 7123 West 65th Street Bedford Park Cook IL Loan 15 Evergreen Portfolio 0 6 10/11/2011 66.8% 55.0% Various Various Various Various Various Various Property Yorktowne MHP 10/11/2011 7260 Fields Ertel Road Sharonville Butler & Warren OH Property Pondarosa MHP 10/11/2011 3559 Cossell Road Indianapolis Marion IN Property Vance MHP 10/11/2011 1639 Marion-Waldo Road Marion Marion OH Loan 16 Healdsburg Hotel 0 6 04/13/2011 66.2% 62.7% 25 Matheson Street Healdsburg Sonoma CA Loan 17 Montebello Town Square 0 6 01/04/2012 31.2% 25.7% 1445 North Montebello Boulevard Montebello Los Angeles CA Loan 18 Plaza del Sol 0 6 12/01/2011 66.0% 56.2% 2205 Veterans Boulevard Del Rio Val Verde TX Loan 19 Holiday Village 0 6 10/25/2011 49.9% 42.2% 701 South Dobson Road Mesa Maricopa AZ Loan 20 Bear Creek Plaza 0 6 11/02/2011 67.8% 57.1% 830-1140 Biddle Road Medford Jackson OR Loan 21 BB&T Headquarters Building (21) 0 6 11/09/2011 44.0% 37.2% 200 West Second Street Winston-Salem Forsyth NC Loan 22 Rancho Penasquitos Towne Center I 0 6 07/06/2011 64.1% 53.1% 13205-13297 Black Mountain Road and 9335 Paseo Montalban San Diego San Diego CA 1987-1990 Loan 23 Johnstown Galleria - Ground Lease 0 6 06/18/2011 65.2% 65.2% 500 Galleria Drive Johnstown Cambria PA NAP Loan 24 Rancho Penasquitos Towne Center II 0 6 07/06/2011 56.8% 47.1% 13161-13181 Black Mountain Road and 13173-13181 Twin Trails Drive San Diego San Diego CA 1987-1990 Loan 25 Southwood Manor MHC 0 6 06/03/2011 71.0% 60.9% 9499 Brayton Drive Anchorage Anchorage AK Loan 26 BJ's Wholesale Pittsfield 0 6 01/02/2012 74.8% 74.8% 495 Hubbard Avenue Pittsfield Berkshire MA Loan 27 Penland Park MHC 0 6 06/03/2011 71.1% 61.0% 801 Airport Heights Drive Anchorage Anchorage AK Loan 28 Eagle Crest MHC 0 6 10/10/2011 61.3% 52.2% 3629 Big Tree Road Hamburg Erie NY Loan 29 Fingerlakes Crossing Shopping Center 0 6 05/19/2011 62.5% 58.8% 1634 Clark Street Road Aurelius Cayuga NY 2006-2008 Loan 30 Hickory Glen Apartments 0 6 12/02/2011 69.7% 58.5% 1700 West Washington Street Springfield Sangamon IL Loan 31 Comfort Inn JFK at Ozone Park 0 6 12/07/2011 59.5% 46.2% 137-30 Redding Street Ozone Park Queens NY Loan 32 Staybridge Suites SeaWorld 0 6 05/19/2011 59.6% 52.3% 10919 Town Center Drive San Antonio Bexar TX Loan 33 Boulevard Estates MHC 0 6 10/06/2011 72.8% 62.6% 2266 Gulf to Bay Boulevard Clearwater Pinellas FL Loan 34 Northcross & Victoria 0 6 12/05/2011 61.5% 51.8% 5201, 5209-5223, 5303-5319, 5301 and 5106 North Navarro Street Victoria Victoria TX 1977 (Victoria); 1978 and 1992 (Northcross) Loan 35 Hampton Inn & Suites 0 6 11/14/2011 66.8% 52.5% 6124 West Calhoun Drive Alexandria Rapides LA Loan 36 Westchester I Office 0 6 12/01/2011 71.9% 60.8% 15871 City View Drive Midlothian Chesterfield VA Loan 37 Marina Towers 0 6 06/16/2011 68.3% 64.3% 709 South Harbor City Boulevard Melbourne Brevard FL Loan 38 Spalding Building 0 6 08/12/2011 63.4% 53.8% ashington Street Portland Multnomah OR Loan 39 Addison Place North 0 6 05/27/2011 69.5% 58.3% 16850 Jog Road Delray Beach Palm Beach FL Loan 40 Hotel Provincial 5 1 06/23/2011 53.4% 41.4% 1024 Rue Chartres New Orleans Orleans LA 1877, 1961 Loan 41 Alrig Portfolio 0 6 12/14/2011 68.7% 57.9% Various Various Various MI Various Various Property Bloomfield Office Pavilion 12/14/2011 2550 South Telegraph Road Bloomfield Township Oakland MI Property Willow Office Center 12/14/2011 525 East Big Beaver Road Troy Oakland MI Property Cady Office Centre 12/14/2011 105 East Cady Street Northville Wayne MI Loan 42 Wood Forest Apartments 0 6 06/30/2011 68.8% 53.5% 2614 North University Drive Nacogdoches Nacogdoches TX Loan 43 Fox Hunt Apartments 0 6 07/11/2011 58.1% 54.3% 2095 Valley Greene Drive Dayton Montgomery OH A-1-3 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Net Loan per Net Rentable Area Units Rentable Area Year (SF/Units of (SF/Units/ Prepayment Provisions Trailing 12 Operating Trailing 12 Trailing 12 Trailing 12 2010 Operating Property Flag ID Property Name Renovated Rooms/Pads) (11) Measure Rooms/Pads)($)(11) (# of payments) (12) Statements Date EGI($) Expenses($) NOI($) Statements Date EGI($) Expenses($) NOI($) Loan 1 Square One Mall 1994, 2001 Sq. Ft. L(26), D(90), O(4) T-12 10/31/2011 12/31/2010 Loan 2 Union Square Retail NAP Sq. Ft. L(30), D(86), O(4) YTD 11/30/2011 Ann. 12/31/2010 Loan 3 Puerto Rico Retail Portfolio (21) NAP Sq. Ft. L(24), D(93), O(3) T-12 10/31/2011 12/31/2010 Property Plaza Los Prados NAP Sq. Ft. T-12 10/31/2011 12/31/2010 Property Juncos Plaza NAP Sq. Ft. 68 T-12 10/31/2011 12/31/2010 Property Manati Centro Plaza NAP Sq. Ft. T-12 10/31/2011 12/31/2010 Property University Plaza NAP Sq. Ft. T-12 10/31/2011 12/31/2010 Loan 4 Hartman Portfolio (22) Various Sq. Ft. 34 YM1(117), O(3) T-12 10/31/2011 12/31/2010 Property Westheimer Central Plaza NAP Sq. Ft. 51 T-12 10/31/2011 12/31/2010 Property The Preserve NAP Sq. Ft. 31 T-12 10/31/2011 12/31/2010 Property North Central Plaza NAP Sq. Ft. 31 T-12 10/31/2011 12/31/2010 Property Walzem Plaza NAP Sq. Ft. 32 T-12 10/31/2011 12/31/2010 Property 3100 Timmons Lane Sq. Ft. 41 T-12 10/31/2011 12/31/2010 Property One Mason Plaza NAP Sq. Ft. 58 T-12 10/31/2011 12/31/2010 Property Northbelt Atrium I NAP Sq. Ft. 36 T-12 10/31/2011 12/31/2010 Property Park Central NAP Sq. Ft. 30 T-12 10/31/2011 12/31/2010 Property Northbelt Atrium II NAP Sq. Ft. 34 T-12 10/31/2011 -96,488 12/31/2010 Property 11811 North Freeway Sq. Ft. 22 T-12 10/31/2011 12/31/2010 Property Tower Pavilion NAP Sq. Ft. 27 T-12 10/31/2011 12/31/2010 Property Central Park Business Center NAP Sq. Ft. 24 T-12 10/31/2011 12/31/2010 Loan 5 180 Peachtree Street Sq. Ft. L(26), D(89), O(5) T-12 8/31/2011 12/31/2010 Loan 6 Hampshire Multifamily Portfolio Various Units L(28), D(88), O(4) T-12 9/30/2011 12/31/2010 Property Westlake Apartments 2009-2011 Units T-12 9/30/2011 12/31/2010 Property Woods Edge Apartments NAP Units T-12 9/30/2011 12/31/2010 Property Wind Drift Apartments NAP Units T-12 9/30/2011 12/31/2010 Property Riverwood Apartments NAP Units T-12 9/30/2011 12/31/2010 Property Spyglass Apartments 2009-2010 Units T-12 9/30/2011 12/31/2010 Property Villa Nova Apartments NAP Units T-12 9/30/2011 12/31/2010 Loan 7 Alamance Crossing Sq. Ft. L(31), D(83), O(5) T-12 11/30/2011 12/31/2010 Loan 8 Brea Plaza Shopping Center 1993-1994, 2008-2011 Sq. Ft. L(25), D(91), O(4) T-12 10/31/2011 Loan 9 Rio Apartments NAP Units YM1(59), O(1) T-12 11/30/2011 12/31/2010 Loan 10 Treetop Apartments NAP Units YM1(59), O(1) T-12 11/30/2011 12/31/2010 Loan 11 Piatt Place (23) 2006-2007 Sq. Ft. L(24), YM1(89), O(7) T-12 10/31/2011 T-12 10/31/2010 Loan 12 Susquehanna Valley Mall Sq. Ft. 44 L(26), D(90), O(4) T-12 8/31/2011 12/31/2010 Loan 13 Vernola Marketplace NAP Sq. Ft. L(11), YM1(105), O(4) YTD 10/31/2011 Ann. 12/31/2010 Loan 14 GRM Portfolio Various Sq. Ft. 33 L(25), D(91), O(4) Property 10310 Harwin Drive Sq. Ft. 34 Property Chicago Building NAP Sq. Ft. 32 Loan 15 Evergreen Portfolio NAP Pads L(27), D(90), O(3) T-12 9/30/2011 12/31/2010 Property Yorktowne MHP NAP Pads T-12 9/30/2011 12/31/2010 Property Pondarosa MHP NAP Pads T-12 9/30/2011 12/31/2010 Property Vance MHP NAP 95 Pads T-12 9/30/2011 12/31/2010 Loan 16 Healdsburg Hotel NAP 55 Rooms L(32), D(24), O(4) T-12 10/31/2011 12/31/2010 Loan 17 Montebello Town Square NAP Sq. Ft. 64 L(25), D(91), O(4) 12/31/2011 12/31/2010 Loan 18 Plaza del Sol NAP Sq. Ft. 60 L(25), D(91), O(4) T-12 10/31/2011 12/31/2010 Loan 19 Holiday Village NAP Pads L(27), D(90), O(3) T-12 10/31/2011 12/31/2010 Loan 20 Bear Creek Plaza Sq. Ft. 81 L(25), D(91), O(4) T-12 11/30/2011 12/31/2010 Loan 21 BB&T Headquarters Building (21) 2001-2003 Sq. Ft. 64 L(26), YM1(90), O(4) YTD 9/30/2011 Ann. 12/31/2010 Loan 22 Rancho Penasquitos Towne Center I NAP Sq. Ft. L(30), D(86), O(4) YTD 9/30/2011 Ann. 12/31/2010 Loan 23 Johnstown Galleria - Ground Lease NAP 46 Acres NAP L(31), D(86), O(3) 12/31/2010 Loan 24 Rancho Penasquitos Towne Center II NAP Sq. Ft. L(30), D(86), O(4) YTD 9/30/2011 Ann. 12/31/2010 Loan 25 Southwood Manor MHC NAP Pads L(29), D(88), O(3) T-12 6/30/2011 12/31/2010 Loan 26 BJ's Wholesale Pittsfield NAP Sq. Ft. YM(24), DorYM(92), O(4) Loan 27 Penland Park MHC NAP Pads L(29), D(88), O(3) T-12 6/30/2011 12/31/2010 Loan 28 Eagle Crest MHC NAP Pads L(27), D(90), O(3) T-12 10/31/2011 12/31/2010 Loan 29 Fingerlakes Crossing Shopping Center NAP Sq. Ft. 41 L(30), D(27), O(3) T-12 3/31/2011 12/31/2010 Loan 30 Hickory Glen Apartments 2006-2010 Units L(25), D(92), O(3) T-12 10/31/2011 12/31/2010 Loan 31 Comfort Inn JFK at Ozone Park NAP 75 Rooms L(25), D(91), O(4) 12/31/2011 12/31/2010 Loan 32 Staybridge Suites SeaWorld NAP 98 Rooms L(30), D(51), O(3) 12/31/2011 12/31/2010 Loan 33 Boulevard Estates MHC NAP Pads L(27), D(90), O(3) T-12 9/30/2011 12/31/2010 Loan 34 Northcross & Victoria NAP Sq. Ft. 38 L(26), D(90), O(4) T-12 11/30/2011 12/31/2010 Loan 35 Hampton Inn & Suites NAP Rooms L(26), D(91), O(3) T-12 9/30/2011 12/31/2010 Loan 36 Westchester I Office NAP Sq. Ft. L(26), D(91), O(3) T-12 7/31/2011 12/31/2010 Loan 37 Marina Towers NAP Sq. Ft. L(30), D(27), O(3) YTD 11/30/2011 Ann. 12/31/2010 Loan 38 Spalding Building 2009-2011 Sq. Ft. 82 L(27), D(89), O(4) T-12 7/31/2011 12/31/2010 Loan 39 Addison Place North NAP Sq. Ft. L(35), D(80), O(5) 12/31/2011 12/31/2010 Loan 40 Hotel Provincial 1968-1972, 2002 92 Rooms L(30), D(86), O(4) T-12 11/30/2011 12/31/2010 Loan 41 Alrig Portfolio NAP Sq. Ft. 57 L(24), YM1(93), O(3) 12/31/2011 Property Bloomfield Office Pavilion NAP Sq. Ft. 56 12/31/2011 Property Willow Office Center NAP Sq. Ft. 59 12/31/2011 Property Cady Office Centre NAP Sq. Ft. 55 12/31/2011 -86,640 Loan 42 Wood Forest Apartments 2007-2011 Units L(26), D(90), O(4) T-12 11/30/2011 12/31/2010 Loan 43 Fox Hunt Apartments NAP Units L(30), D(26), O(4) T-12 6/30/2011 12/31/2010 A-1-4 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES 2009 Operating Underwritten NOI Underwritten NCF Underwritten Underwritten Underwritten Underwritten Underwritten Underwritten Underwritten Ownership Ground Lease Property Flag ID Property Name Statements Date EGI($) Expenses($) NOI($) Debt Yield (9) Debt Yield (9) Revenue($) EGI($) Expenses($) NOI($) Reserves($) TI/LC($) NCF($) Interest (11)(13) Expiration (13) Loan 1 Square One Mall 12/31/2009 13.2% 12.5% Fee Simple Loan 2 Union Square Retail 12/31/2009 21.5% 20.4% Leasehold 12/31/2095 Loan 3 Puerto Rico Retail Portfolio (21) 12/31/2009 12.0% 11.3% Fee Simple Property Plaza Los Prados 12/31/2009 Fee Simple Property Juncos Plaza 12/31/2009 Fee Simple Property Manati Centro Plaza 12/31/2009 Fee Simple Property University Plaza 12/31/2009 Fee Simple Loan 4 Hartman Portfolio (22) 12/31/2009 12.5% 10.3% Fee Simple Property Westheimer Central Plaza 12/31/2009 Fee Simple Property The Preserve 12/31/2009 Fee Simple Property North Central Plaza 12/31/2009 Fee Simple Property Walzem Plaza 12/31/2009 Fee Simple Property 3100 Timmons Lane 12/31/2009 Fee Simple Property One Mason Plaza 12/31/2009 Fee Simple Property Northbelt Atrium I 12/31/2009 Fee Simple Property Park Central 12/31/2009 Fee Simple Property Northbelt Atrium II 12/31/2009 -443,261 -476,465 Fee Simple Property 11811 North Freeway 12/31/2009 -14,228 -96,734 Fee Simple Property Tower Pavilion 12/31/2009 Fee Simple Property Central Park Business Center 12/31/2009 Fee Simple Loan 5 180 Peachtree Street 12/31/2009 12.4% 11.6% Fee Simple/Leasehold 12/31/2055 Loan 6 Hampshire Multifamily Portfolio 12/31/2009 10.9% 9.6% Fee Simple Property Westlake Apartments 12/31/2009 Fee Simple Property Woods Edge Apartments 12/31/2009 Fee Simple Property Wind Drift Apartments 12/31/2009 Fee Simple Property Riverwood Apartments 12/31/2009 Fee Simple Property Spyglass Apartments 12/31/2009 Fee Simple Property Villa Nova Apartments 12/31/2009 Fee Simple Loan 7 Alamance Crossing 12/31/2009 10.2% 9.6% Fee Simple Loan 8 Brea Plaza Shopping Center 9.6% 9.1% Fee Simple/Leasehold 10/31/2040 Loan 9 Rio Apartments 12/31/2009 11.5% 11.0% Fee Simple Loan 10 Treetop Apartments 12/31/2009 11.5% 11.0% Fee Simple Loan 11 Piatt Place (23) T-12 10/31/2009 10.2% 9.9% Fee Simple Loan 12 Susquehanna Valley Mall 12/31/2009 15.8% 14.2% Fee Simple Loan 13 Vernola Marketplace 12/31/2009 13.0% 12.0% Fee Simple Loan 14 GRM Portfolio 11.9% 10.7% Fee Simple Property 10310 Harwin Drive Fee Simple Property Chicago Building Fee Simple Loan 15 Evergreen Portfolio 12/31/2009 10.5% 10.3% Fee Simple Property Yorktowne MHP 12/31/2009 Fee Simple Property Pondarosa MHP 12/31/2009 Fee Simple Property Vance MHP 12/31/2009 Fee Simple Loan 16 Healdsburg Hotel 12/31/2009 13.4% 11.0% Fee Simple Loan 17 Montebello Town Square 12/31/2009 20.1% 19.1% Fee Simple Loan 18 Plaza del Sol 12/31/2009 11.9% 10.5% Fee Simple Loan 19 Holiday Village 12/31/2009 12.7% 12.6% Fee Simple Loan 20 Bear Creek Plaza 12/31/2009 10.8% 9.5% Fee Simple Loan 21 BB&T Headquarters Building (21) 12/31/2009 17.2% 16.2% Fee Simple Loan 22 Rancho Penasquitos Towne Center I 12/31/2009 11.3% 10.7% Fee Simple Loan 23 Johnstown Galleria - Ground Lease 12/31/2009 10.3% 10.3% Fee Simple Loan 24 Rancho Penasquitos Towne Center II 12/31/2009 12.1% 11.4% Fee Simple Loan 25 Southwood Manor MHC 12/31/2009 10.1% 9.9% Fee Simple Loan 26 BJ's Wholesale Pittsfield 9.3% 9.3% Fee Simple Loan 27 Penland Park MHC 12/31/2009 10.6% 10.4% Fee Simple Loan 28 Eagle Crest MHC 12/31/2009 9.8% 9.7% Fee Simple Loan 29 Fingerlakes Crossing Shopping Center 12/31/2009 10.3% 9.2% Fee Simple Loan 30 Hickory Glen Apartments 12/31/2009 10.8% 10.4% Fee Simple Loan 31 Comfort Inn JFK at Ozone Park 12.8% 11.7% Fee Simple Loan 32 Staybridge Suites SeaWorld 12.9% 11.6% Fee Simple Loan 33 Boulevard Estates MHC 12/31/2009 9.8% 9.6% Fee Simple Loan 34 Northcross & Victoria 12/31/2009 13.5% 11.6% Fee Simple Loan 35 Hampton Inn & Suites 12/31/2009 17.5% 15.9% Fee Simple Loan 36 Westchester I Office 12/31/2009 10.2% 9.3% Fee Simple Loan 37 Marina Towers 12/31/2009 10.7% 9.6% Fee Simple Loan 38 Spalding Building 12/31/2009 12.6% 10.5% Fee Simple Loan 39 Addison Place North 12/31/2009 10.8% 10.4% Fee Simple Loan 40 Hotel Provincial 12/31/2009 17.1% 14.9% Fee Simple Loan 41 Alrig Portfolio 12.4% 10.0% Fee Simple Property Bloomfield Office Pavilion Fee Simple Property Willow Office Center Fee Simple Property Cady Office Centre Fee Simple Loan 42 Wood Forest Apartments 12/31/2009 11.7% 11.1% Fee Simple Loan 43 Fox Hunt Apartments 12/31/2009 14.0% 12.0% Fee Simple A-1-5 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Ground Lease Lease Lease Lease Property Flag ID Property Name Extension Terms (13) Largest Tenant (14) SF Expiration (16) 2nd Largest Tenant (14)(15) SF (17) Expiration (16) 3rd Largest Tenant (14)(15) SF (17) Expiration (16) Loan 1 Square One Mall Dick's Clothing & Sporting Goods 01/31/2023 Best Buy 02/28/2013 T.J. Maxx & More 01/31/2014 Loan 2 Union Square Retail None Regal Cinemas 04/30/2023 Best Buy 01/31/2025 Nordstrom Rack 05/31/2020 Loan 3 Puerto Rico Retail Portfolio (21) Property Plaza Los Prados Capri 07/31/2027 Selectos 03/31/2027 Walgreens 05/31/2036 Property Juncos Plaza Supermercado Amigo 11/30/2018 Capri 01/31/2015 National Lumber & Hardware 06/30/2014 Property Manati Centro Plaza Capri 10/31/2016 Marshall's 01/31/2017 Gatsby 03/31/2017 Property University Plaza PITUSA (Todo a Peso) 12/31/2019 Gatsby 02/28/2015 AT&T Mobility 10/31/2012 Loan 4 Hartman Portfolio (22) Property Westheimer Central Plaza F.E.S. Management MTM Lifestyles Unlimited, Inc. 11/30/2017 Triple Point Technology, Inc. 09/30/2014 Property The Preserve General Welding Works 02/28/2013 Pacific Industrial Contractor Screening 09/30/2015 The Reyna Group 08/31/2016 Property North Central Plaza Allied Interstate, Inc. d/b/a Iqor, Inc. 07/31/2014 Pyke & Pyke, P.C. 10/31/2012 Prosperity Bank 10/31/2012 Property Walzem Plaza Fallas Paredes / J & M Sales 07/31/2018 Harbor Freight Tools 01/31/2017 99 Cent Only Store 01/31/2017 Property 3100 Timmons Lane The Methodist Hospital 07/31/2016 Techcess Solutions, Inc. 01/31/2015 RWS Architects, Inc. 03/31/2013 Property One Mason Plaza El Mene, Inc. d/b/a Einstein's Pub 01/31/2017 Katy Quilt N' Sew, Inc. 12/31/2013 Alsafa Imports, Inc. 05/31/2019 Property Northbelt Atrium I Harris County Sheriff's Department 06/30/2020 Tradenet Enterprise, Inc. MTM Alhlers & Stoll P.C. 11/30/2015 Property Park Central Alon USA Energy, Inc. 12/31/2012 Always Home Health Services, Inc. 08/31/2017 Saturn Learning Solutions 05/31/2012 Property Northbelt Atrium II Leschaco Inc. 08/31/2016 USA - General Services Administration 09/14/2016 Mothers Against Drunk Driving 02/28/2014 Property 11811 North Freeway Meridian Business Centers SW Partners LP 11/30/2013 Wisco Inc. 03/31/2013 Naca Logistics 08/31/2016 Property Tower Pavilion Hartman Management 12/31/2020 Unity Church 05/31/2012 Busby & Associates 11/30/2015 Property Central Park Business Center Sipera Systems, Inc. 01/31/2017 Adolfson & Peterson 03/31/2013 USA Signal Technology, LLC 06/30/2013 Loan 5 180 Peachtree Street 1, 40 year option Level 3 Communications 05/31/2021 Equinix 11/30/2023 City of Atlanta 06/30/2037 Loan 6 Hampshire Multifamily Portfolio Property Westlake Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Woods Edge Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Wind Drift Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Riverwood Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Spyglass Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Villa Nova Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 7 Alamance Crossing Belk 10/16/2027 Hobby Lobby 05/31/2024 Carousel Cinemas 06/30/2028 Loan 8 Brea Plaza Shopping Center 2, 10 year option Tristone Cinemas 07/31/2020 Total Wines 06/30/2020 DSW 08/31/2022 Loan 9 Rio Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 10 Treetop Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 11 Piatt Place (23) Commonwealth of PA - Department of General Services 12/31/2029 University of Phoenix 12/31/2018 The Capital Grille 08/31/2017 Loan 12 Susquehanna Valley Mall Boscov's Department Store 04/30/2023 Bon-Ton 01/31/2014 JCPenney 11/30/2015 Loan 13 Vernola Marketplace Ross Stores 01/31/2018 Bed Bath & Beyond 01/31/2018 Michael's Stores 10/31/2017 Loan 14 GRM Portfolio Property 10310 Harwin Drive GRM 01/31/2027 Iron Mountain 06/30/2016 NAP NAP NAP Property Chicago Building GRM 01/31/2027 NAP NAP NAP NAP NAP NAP Loan 15 Evergreen Portfolio Property Yorktowne MHP NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Pondarosa MHP NAP NAP NAP NAP NAP NAP NAP NAP NAP Property Vance MHP NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 16 Healdsburg Hotel NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 17 Montebello Town Square Sears 02/17/2017 Toys "R" Us 01/31/2018 AMC Theatres 11/30/2012 Loan 18 Plaza del Sol JCPenney 08/31/2019 Bealls 03/31/2014 Ross Stores 01/31/2016 Loan 19 Holiday Village NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 20 Bear Creek Plaza Bi-Mart 08/09/2017 T.J. Maxx 01/31/2022 Big Lots 01/31/2013 Loan 21 BB&T Headquarters Building (21) BB&T 03/31/2023 Piedmont Club 03/31/2017 Chicago Title Insurance Company 09/30/2012 Loan 22 Rancho Penasquitos Towne Center I JPMorgan Chase Bank 08/31/2021 Bank of America 05/31/2012 Cafe 56 10/31/2020 Loan 23 Johnstown Galleria - Ground Lease NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 24 Rancho Penasquitos Towne Center II Kahoots 04/30/2017 Bertrand's Music Mart 01/31/2016 Union Bank 04/30/2021 Loan 25 Southwood Manor MHC NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 26 BJ's Wholesale Pittsfield BJ's Wholesale Club, Inc. 10/29/2031 NAP NAP NAP NAP NAP NAP Loan 27 Penland Park MHC NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 28 Eagle Crest MHC NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 29 Fingerlakes Crossing Shopping Center Home Depot 01/31/2037 Dick's Sporting Goods 01/31/2018 Famous Labels 05/01/2017 Loan 30 Hickory Glen Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 31 Comfort Inn JFK at Ozone Park NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 32 Staybridge Suites SeaWorld NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 33 Boulevard Estates MHC NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 34 Northcross & Victoria Stimson & Son's, Inc. (d/b/a Ashley Furniture) 05/31/2019 J&M Sales of Texas, LLC (d/b/a Fallas) 03/27/2016 Office Depot 12/31/2015 Loan 35 Hampton Inn & Suites NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 36 Westchester I Office Balzer & Associates 12/31/2021 Main Street Homes 12/31/2021 The Rebkee Company 12/31/2021 Loan 37 Marina Towers Modus Operandi, Inc 03/31/2014 Gary M. Weiss, MD, P.A. 04/30/2017 Support Systems Associates, Inc. 09/01/2012 Loan 38 Spalding Building Premier Source, LLC 11/30/2013 The Aldrich Law Office, PC 09/30/2013 Integral Consulting, Inc. 09/30/2013 Loan 39 Addison Place North Henry's 12/22/2020 Twice Upon a Bagel 12/13/2020 Hair by Scott & Co. 12/13/2020 Loan 40 Hotel Provincial NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 41 Alrig Portfolio Property Bloomfield Office Pavilion Princeton Management, LLC 04/30/2016 Oakland Psychological Clinic 12/31/2013 Vision Specialists of Michigan, LLC 12/31/2018 Property Willow Office Center Syntel, Inc 08/31/2015 Loancraft, LLC 07/31/2016 Cornerstone Benefit Plans, Inc. 07/31/2017 Property Cady Office Centre CB Weir Manuel 01/31/2017 The Accounting Office 12/31/2018 Gregory Barber 01/31/2019 Loan 42 Wood Forest Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP Loan 43 Fox Hunt Apartments NAP NAP NAP NAP NAP NAP NAP NAP NAP A-1-6 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Upfront Lease Lease Occupancy Replacement Property Flag ID Property Name 4th Largest Tenant SF (17) Expiration (16) 5th Largest Tenant (14)(15) SF (17) Expiration (16) Occupancy (14)(15)(17) As-of Date Reserves($) Loan 1 Square One Mall Old Navy 05/31/2021 Gap MTM 90.0% 12/01/2011 Loan 2 Union Square Retail Duane Reade 09/30/2030 Citibank, N.A. 03/31/2020 100.0% 11/30/2011 Loan 3 Puerto Rico Retail Portfolio (21) 88.5% 01/05/2012 Property Plaza Los Prados Almancenes Colon 10/31/2015 Kress 05/31/2017 94.5% 01/05/2012 Property Juncos Plaza Pep Boys 12/31/2018 Atlantis Healthcare Group PR 09/30/2021 76.3% 01/05/2012 Property Manati Centro Plaza La Nueva Era 09/30/2015 Rent-A-Center 05/31/2017 95.3% 01/05/2012 Property University Plaza Rent-A-Center 02/28/2014 Claro 01/31/2017 100.0% 01/05/2012 Loan 4 Hartman Portfolio (22) 70.5% 11/14/2011 Property Westheimer Central Plaza Riverstone Resident Group 06/30/2012 CHK Directional Drilling 07/31/2012 71.2% 11/14/2011 Property The Preserve Direct Marketing Network, Inc. 04/30/2012 Dr. Gerald Maness 11/30/2016 78.3% 11/14/2011 Property North Central Plaza Vendere Partners Ltd. 10/31/2015 Muscular Dystrophy Association, Inc. 08/31/2015 75.7% 11/14/2011 Property Walzem Plaza Citi Trends, Inc. 03/31/2014 Javco / Firehouse Tavern 08/31/2015 79.9% 11/14/2011 Property 3100 Timmons Lane Southwest Energy, LP 10/31/2015 K. Renee Salon 09/30/2016 94.6% 11/14/2011 Property One Mason Plaza Hao Cheng d/b/a Shaolin Martial Arts 01/15/2013 Cici's Pizza 03/31/2013 82.1% 11/14/2011 Property Northbelt Atrium I Select Medical Corp. / Healthsouth 06/30/2015 Pennsylvania Life Insurance Company 04/30/2014 57.5% 11/14/2011 Property Park Central Risk Management 08/31/2013 Nucor Vulcraft Group 06/30/2020 85.4% 11/14/2011 Property Northbelt Atrium II Air-Sea Forwarders, Inc. 08/31/2014 NAP NAP NAP 16.1% 11/14/2011 Property 11811 North Freeway American Realty Inv./Fidinam Inv. 06/30/2016 Radiology Facilities Co. 04/30/2015 50.9% 11/14/2011 Property Tower Pavilion Insurepointe of Texas, Inc. 06/30/2014 Best Dental Care, Inc. 02/28/2016 80.8% 11/14/2011 Property Central Park Business Center Lutheran Social Services of the South 12/31/2015 Print City, LLC MTM 63.7% 11/14/2011 Loan 5 180 Peachtree Street Stanley Beaman Sears 01/31/2016 Time Warner Telecom 06/30/2016 100.0% 12/22/2011 Loan 6 Hampshire Multifamily Portfolio 93.8% Various Property Westlake Apartments NAP NAP NAP NAP NAP NAP 93.6% 10/17/2011 Property Woods Edge Apartments NAP NAP NAP NAP NAP NAP 98.9% 10/06/2011 Property Wind Drift Apartments NAP NAP NAP NAP NAP NAP 92.8% 10/17/2011 Property Riverwood Apartments NAP NAP NAP NAP NAP NAP 90.8% 09/26/2011 Property Spyglass Apartments NAP NAP NAP NAP NAP NAP 95.0% 10/06/2011 Property Villa Nova Apartments NAP NAP NAP NAP NAP NAP 91.3% 10/06/2011 Loan 7 Alamance Crossing Barnes & Noble 07/31/2017 Victoria's Secret 01/31/2018 84.3% 11/23/2011 Loan 8 Brea Plaza Shopping Center Mother's Market 08/31/2031 Lucille's Smokehouse 03/30/2013 98.0% 01/04/2012 Loan 9 Rio Apartments NAP NAP NAP NAP NAP NAP 98.0% 11/28/2011 Loan 10 Treetop Apartments NAP NAP NAP NAP NAP NAP 97.7% 11/28/2011 Loan 11 Piatt Place (23) McCormick & Schmick 04/30/2018 Izzazu, Inc. 02/28/2026 93.8% 02/01/2012 Loan 12 Susquehanna Valley Mall Weis Markets 11/30/2013 Cinema Center 02/28/2022 94.7% 12/31/2011 Loan 13 Vernola Marketplace Petco 01/31/2018 Fitness 19 03/31/2021 82.9% 10/31/2011 Loan 14 GRM Portfolio 100.0% 01/19/2012 Property 10310 Harwin Drive NAP NAP NAP NAP NAP NAP 100.0% 01/19/2012 Property Chicago Building NAP NAP NAP NAP NAP NAP 100.0% 01/19/2012 Loan 15 Evergreen Portfolio 84.9% 11/01/2011 Property Yorktowne MHP NAP NAP NAP NAP NAP NAP 79.4% 11/01/2011 Property Pondarosa MHP NAP NAP NAP NAP NAP NAP 93.2% 11/01/2011 Property Vance MHP NAP NAP NAP NAP NAP NAP 92.6% 11/01/2011 Loan 16 Healdsburg Hotel NAP NAP NAP NAP NAP NAP 70.2% 10/31/2011 Loan 17 Montebello Town Square Petco 11/30/2022 AAA Auto Club 09/30/2015 98.5% 02/02/2012 Loan 18 Plaza del Sol Marshall's 10/31/2021 Cinemark USA, Inc. 11/30/2016 99.6% 12/01/2011 Loan 19 Holiday Village NAP NAP NAP NAP NAP NAP 88.3% 11/01/2011 Loan 20 Bear Creek Plaza Dollar Tree 02/28/2021 Boot Barn 10/17/2021 92.9% 01/01/2012 Loan 21 BB&T Headquarters Building (21) Parkway Realty Services, LLC 01/31/2013 NAP NAP NAP 100.0% 12/01/2011 Loan 22 Rancho Penasquitos Towne Center I Elam's Hallmark 08/31/2012 Jack in the Box 12/31/2012 96.9% 09/30/2011 Loan 23 Johnstown Galleria - Ground Lease NAP NAP NAP NAP NAP NAP 100.0% NAP Loan 24 Rancho Penasquitos Towne Center II Kragen Auto Parts 02/29/2016 Goodyear Tire 02/29/2016 91.7% 09/30/2011 Loan 25 Southwood Manor MHC NAP NAP NAP NAP NAP NAP 96.9% 12/01/2011 Loan 26 BJ's Wholesale Pittsfield NAP NAP NAP NAP NAP NAP 100.0% 03/06/2012 Loan 27 Penland Park MHC NAP NAP NAP NAP NAP NAP 97.2% 06/30/2011 Loan 28 Eagle Crest MHC NAP NAP NAP NAP NAP NAP 98.2% 11/01/2011 Loan 29 Fingerlakes Crossing Shopping Center Petco 03/31/2018 Buffalo Wild Wings 12/31/2017 96.4% 07/31/2011 Loan 30 Hickory Glen Apartments NAP NAP NAP NAP NAP NAP 86.0% 12/30/2011 Loan 31 Comfort Inn JFK at Ozone Park NAP NAP NAP NAP NAP NAP 82.8% 12/31/2011 Loan 32 Staybridge Suites SeaWorld NAP NAP NAP NAP NAP NAP 76.9% 12/31/2011 Loan 33 Boulevard Estates MHC NAP NAP NAP NAP NAP NAP 87.5% 08/12/2011 Loan 34 Northcross & Victoria Gold's Texas Holdings Group, Inc. 07/31/2021 Dollar General 11/30/2012 80.2% 01/01/2012 Loan 35 Hampton Inn & Suites NAP NAP NAP NAP NAP NAP 70.0% 09/30/2011 Loan 36 Westchester I Office Keller Williams 09/30/2018 Gregg & Bailey 12/31/2021 95.4% 02/01/2012 Loan 37 Marina Towers UBS Financial Services Inc. 07/31/2017 Clear Choice Health Care, LLC 06/30/2012 96.6% 01/01/2012 Loan 38 Spalding Building Sleep Country USA, Inc. 05/31/2014 DHI, Inc. 05/31/2012 79.0% 09/30/2011 Loan 39 Addison Place North Jezebelle (d/b/a Wish Apparel) 09/30/2016 Infinity 12/13/2020 91.4% 02/01/2012 Loan 40 Hotel Provincial NAP NAP NAP NAP NAP NAP 77.0% 11/30/2011 Loan 41 Alrig Portfolio 92.4% 02/07/2012 Property Bloomfield Office Pavilion Witzke Berry 01/31/2017 Jawood 03/31/2015 90.7% 02/07/2012 Property Willow Office Center Doug Angell, DDS 03/31/2022 Theodore A. Golden 03/31/2014 90.7% 02/07/2012 Property Cady Office Centre Bailey Shammoun 09/30/2016 Michael Ladwig-UPS Store 11/30/2013 100.0% 02/07/2012 Loan 42 Wood Forest Apartments NAP NAP NAP NAP NAP NAP 99.3% 09/06/2011 Loan 43 Fox Hunt Apartments NAP NAP NAP NAP NAP NAP 94.8% 02/03/2012 A-1-7 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Monthly Upfront Monthly Upfront Monthly Upfront Monthly Upfront Replacement TI/LC TI/LC Tax Tax Insurance Insurance Engineering Other Property Flag ID Property Name Reserves($)(18) Reserves($) Reserves($)(18) Reserves($) Reserves($)(18) Reserves($) Reserves($)(18) Reserve($) Reserves($)(18) Loan 1 Square One Mall Springing Springing Springing Springing Loan 2 Union Square Retail Loan 3 Puerto Rico Retail Portfolio (21) Springing Property Plaza Los Prados Property Juncos Plaza Property Manati Centro Plaza Property University Plaza Loan 4 Hartman Portfolio (22) Property Westheimer Central Plaza Property The Preserve Property North Central Plaza Property Walzem Plaza Property 3100 Timmons Lane Property One Mason Plaza Property Northbelt Atrium I Property Park Central Property Northbelt Atrium II Property 11811 North Freeway Property Tower Pavilion Property Central Park Business Center Loan 5 180 Peachtree Street Springing Loan 6 Hampshire Multifamily Portfolio Property Westlake Apartments Property Woods Edge Apartments Property Wind Drift Apartments Property Riverwood Apartments Property Spyglass Apartments Property Villa Nova Apartments Loan 7 Alamance Crossing Loan 8 Brea Plaza Shopping Center Loan 9 Rio Apartments Loan 10 Treetop Apartments Loan 11 Piatt Place (23) Springing Springing Loan 12 Susquehanna Valley Mall Loan 13 Vernola Marketplace Springing Loan 14 GRM Portfolio Springing Property 10310 Harwin Drive Property Chicago Building Loan 15 Evergreen Portfolio Property Yorktowne MHP Property Pondarosa MHP Property Vance MHP Loan 16 Healdsburg Hotel 1/12 of 2% of Gross Revenues based on the prior year Loan 17 Montebello Town Square Springing Springing Loan 18 Plaza del Sol Springing Loan 19 Holiday Village Loan 20 Bear Creek Plaza Springing Springing Loan 21 BB&T Headquarters Building (21) 1/12 of the Scheduled Annual Capital Expenditure amount for such year Springing Loan 22 Rancho Penasquitos Towne Center I Springing Springing Loan 23 Johnstown Galleria - Ground Lease Loan 24 Rancho Penasquitos Towne Center II Springing Springing Loan 25 Southwood Manor MHC Loan 26 BJ's Wholesale Pittsfield Springing Springing Loan 27 Penland Park MHC Loan 28 Eagle Crest MHC Loan 29 Fingerlakes Crossing Shopping Center Loan 30 Hickory Glen Apartments Loan 31 Comfort Inn JFK at Ozone Park 4% of Gross Revenues for the calendar month immediately preceding such monthly payment date Loan 32 Staybridge Suites SeaWorld 1/12 of 4% of Gross Revenues based on the prior year Loan 33 Boulevard Estates MHC Loan 34 Northcross & Victoria Loan 35 Hampton Inn & Suites 2% of Gross Revenues for the prior month (during the first year of the term of the loan; 4.0% thereafter) Loan 36 Westchester I Office Loan 37 Marina Towers Loan 38 Spalding Building Springing Loan 39 Addison Place North Loan 40 Hotel Provincial 1/12 of 4% of Gross Revenues based on the prior year Loan 41 Alrig Portfolio Property Bloomfield Office Pavilion Property Willow Office Center Property Cady Office Centre Loan 42 Wood Forest Apartments Loan 43 Fox Hunt Apartments A-1-8 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Other Environmental Reserves Report Engineering Loan Property Flag ID Property Name Description (3)(15) Date (3)(19) Report Date Purpose Loan 1 Square One Mall 11/17/2011 11/16/2011 Refinance Loan 2 Union Square Retail 02/01/2012 02/01/2012 Refinance Loan 3 Puerto Rico Retail Portfolio (21) Tank Permit Reserve Acquisition Property Plaza Los Prados 12/22/2011 12/22/2011 Property Juncos Plaza 12/22/2011 12/22/2011 Property Manati Centro Plaza 12/22/2011 12/22/2011 Property University Plaza 12/22/2011 12/22/2011 Loan 4 Hartman Portfolio (22) Refinance Property Westheimer Central Plaza 06/29/2011 06/29/2011 Property The Preserve 06/29/2011 06/29/2011 Property North Central Plaza 06/29/2011 06/29/2011 Property Walzem Plaza 06/29/2011 06/29/2011 Property 3100 Timmons Lane 06/29/2011 06/29/2011 Property One Mason Plaza 06/29/2011 06/29/2011 Property Northbelt Atrium I 06/29/2011 06/29/2011 Property Park Central 06/29/2011 06/29/2011 Property Northbelt Atrium II 06/29/2011 06/29/2011 Property 11811 North Freeway 06/29/2011 06/29/2011 Property Tower Pavilion 06/29/2011 06/29/2011 Property Central Park Business Center 06/29/2011 06/29/2011 Loan 5 180 Peachtree Street Ground Rent Reserve (1/12 of the aggregate Ground Rent, Currently $4,792); Common Charges Reserve (Springing) 11/01/2011 10/31/2011 Acquisition Loan 6 Hampshire Multifamily Portfolio Refinance Property Westlake Apartments 10/03/2011 10/03/2011 Property Woods Edge Apartments 10/03/2011 10/03/2011 Property Wind Drift Apartments 10/03/2011 10/03/2011 Property Riverwood Apartments 10/03/2011 10/03/2011 Property Spyglass Apartments 10/03/2011 10/03/2011 Property Villa Nova Apartments 10/03/2011 10/03/2011 Loan 7 Alamance Crossing 05/09/2011 05/09/2011 Refinance Loan 8 Brea Plaza Shopping Center Tenant Specific Reserves ($1,299,175); Free Rent Holdback Reserve (Upfront: $300,429); Build Out Reserve (Upfront: $1,099,351); Loftus Channel Completion Reserve (Upfront: $60,000) 12/12/2011 12/12/2011 Refinance Loan 9 Rio Apartments Security Deposit Reserve (Upfront: $264,797); Debt Service Reserve (Upfront: $116,933) 11/17/2011 11/16/2011 Refinance Loan 10 Treetop Apartments Security Deposit Reserve (Upfront: $220,573); Debt Service Reserve (Upfront: $101,131) 11/17/2011 11/16/2011 Refinance Loan 11 Piatt Place (23) Phoenix Reserve 12/15/2011 12/12/2011 Refinance Loan 12 Susquehanna Valley Mall Accretive Leasing Reserve 10/13/2011 10/13/2011 Refinance Loan 13 Vernola Marketplace 06/28/2011 06/28/2011 Refinance Loan 14 GRM Portfolio Refinance Property 10310 Harwin Drive 11/22/2011 11/22/2011 Property Chicago Building 11/22/2011 11/21/2011 Loan 15 Evergreen Portfolio Environmental Reserves Refinance Property Yorktowne MHP 11/11/2011 11/11/2011 Property Pondarosa MHP 11/11/2011 11/11/2011 Property Vance MHP 11/11/2011 11/11/2011 Loan 16 Healdsburg Hotel Seasonality Reserve (Upfront: $250,000; Monthly: Excess Cash Flow) 06/07/2011 04/21/2011 Refinance Loan 17 Montebello Town Square 01/09/2012 01/09/2012 Refinance Loan 18 Plaza del Sol 12/14/2011 12/14/2011 Refinance Loan 19 Holiday Village 10/26/2011 11/11/2011 Refinance Loan 20 Bear Creek Plaza 11/11/2011 11/15/2011 Refinance Loan 21 BB&T Headquarters Building (21) 11/06/2011 11/07/2011 Acquisition Loan 22 Rancho Penasquitos Towne Center I 07/12/2011 07/11/2011 Refinance Loan 23 Johnstown Galleria - Ground Lease 08/03/2011 NAP Acquisition Loan 24 Rancho Penasquitos Towne Center II 07/12/2011 07/12/2011 Refinance Loan 25 Southwood Manor MHC Environmental Reserve (Upfront: $280,750); Lease Settlement Reserve (Upfront: $87,500) 06/02/2011 06/03/2011 Refinance Loan 26 BJ's Wholesale Pittsfield 01/10/2012 01/10/2012 Acquisition Loan 27 Penland Park MHC Environmental Reserve 06/02/2011 06/03/2011 Refinance Loan 28 Eagle Crest MHC 11/11/2011 11/11/2011 Refinance Loan 29 Fingerlakes Crossing Shopping Center MRI Rent Reserve 05/24/2011 05/23/2011 Refinance Loan 30 Hickory Glen Apartments Clearing Account Reserve (Upfront: $98,049); Debt Service Reserve (Upfront: $51,951); Radon Remediation Reserve (Upfront: $35,000) 12/14/2011 12/15/2011 Refinance Loan 31 Comfort Inn JFK at Ozone Park Seasonal Working Capital Reserve (Upfront $60,000; $10,000 Monthly, each month from April through September if balance falls below $60,000; Cap: $60,000) 12/13/2011 12/14/2011 Refinance Loan 32 Staybridge Suites SeaWorld 05/31/2011 05/27/2011 Refinance Loan 33 Boulevard Estates MHC 11/11/2011 11/11/2011 Refinance Loan 34 Northcross & Victoria Gold's Gym Rent Reserve (Upfront: $71,939); Prepaid Rent Reserve ($140,000 on or before 6/1/2018); Specific Tenant Rollover Reserves (Springing) 12/12/2011 12/09/2011 Refinance/Acquisition Loan 35 Hampton Inn & Suites PIP Reserve (Upfront: $600,000); Operating Reserve (Upfront: $150,000) 11/16/2011 11/16/2011 Acquisition Loan 36 Westchester I Office 12/07/2011 12/07/2011 Refinance Loan 37 Marina Towers 06/17/2011 06/20/2011 Refinance Loan 38 Spalding Building Specific Tenant Rollover Reserves (Springing) 08/24/2011 08/24/2011 Refinance Loan 39 Addison Place North Wish Apparel Tenant Free Rent Reserve (Upfront: $13,130); Wish Apparel TI/LC Reserve (Upfront: $12,539) 06/10/2011 06/08/2011 Refinance Loan 40 Hotel Provincial 07/08/2011 07/11/2011 Refinance Loan 41 Alrig Portfolio Free Rent Reserve Refinance Property Bloomfield Office Pavilion 12/12/2011 12/12/2011 Property Willow Office Center 12/12/2011 12/12/2011 Property Cady Office Centre 12/13/2011 12/12/2011 Loan 42 Wood Forest Apartments 07/07/2011 07/06/2011 Refinance Loan 43 Fox Hunt Apartments 07/19/2011 07/19/2011 Refinance A-1-9 COMM 2012-LC4 ANNEX A-1 - CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Property Flag ID Property Name Sponsor (20) Guarantor (20) Loan 1 Square One Mall Mayflower Realty LLC Mayflower Realty LLC Loan 2 Union Square Retail The Related Companies, L.P.; Board of the State Teachers Retirement System of Ohio The Related Companies, L.P. Loan 3 Puerto Rico Retail Portfolio (21) Community Reinvestment Partners II LP Community Reinvestment Partners II LP Property Plaza Los Prados Property Juncos Plaza Property Manati Centro Plaza Property University Plaza Loan 4 Hartman Portfolio (22) Allen R. Hartman; Hartman Income REIT, Inc. Allen R. Hartman; Hartman Income REIT, Inc. Property Westheimer Central Plaza Property The Preserve Property North Central Plaza Property Walzem Plaza Property 3100 Timmons Lane Property One Mason Plaza Property Northbelt Atrium I Property Park Central Property Northbelt Atrium II Property 11811 North Freeway Property Tower Pavilion Property Central Park Business Center Loan 5 180 Peachtree Street Carter/Validus Operating Partnership, LP Carter/Validus Operating Partnership, LP Loan 6 Hampshire Multifamily Portfolio Tomas Rosenthal; Henri Schmidt; The JR Family Credit Shelter Trust, U/T/A Dated January 3, 1996; The TR Family Trust, U/T/A Dated December 26, 1995 Tomas Rosenthal; Henri Schmidt; The JR Family Credit Shelter Trust, U/T/A Dated January 3, 1996; The TR Family Trust, U/T/A Dated December 26, 1995 Property Westlake Apartments Property Woods Edge Apartments Property Wind Drift Apartments Property Riverwood Apartments Property Spyglass Apartments Property Villa Nova Apartments Loan 7 Alamance Crossing CBL & Associates Properties, Inc. CBL & Associates Properties, Inc. Loan 8 Brea Plaza Shopping Center BOSC Realty Advisors LLC Najwa Nadhir; Nedal Denha; Ronald Shunia Loan 9 Rio Apartments Belinda Meruelo Belinda Meruelo Loan 10 Treetop Apartments Belinda Meruelo Belinda Meruelo Loan 11 Piatt Place (23) Millcraft Investments, Inc.; Kathleen S. Piatt Marital Trust; Jack B. Piatt Family Trust No. 2; Lucas B. Piatt; Piatt Place NMTC Lender, LLC Millcraft Investments, Inc.; Kathleen S. Piatt Marital Trust; Jack B. Piatt Family Trust No. 2; Lucas B. Piatt; Piatt Place NMTC Lender, LLC Loan 12 Susquehanna Valley Mall Alma O. Cohen; Edwin Lakin; Albert Boscov; Mid-Island Properties, Inc. Alma O. Cohen; Edwin Lakin; Albert Boscov; Mid-Island Properties, Inc. Loan 13 Vernola Marketplace Vestar Development Co.; Rockwood V REIT, Inc.; Equity One, Inc. Vestar Development Co.; Rockwood V REIT, Inc.; Equity One, Inc. Loan 14 GRM Portfolio Moishe Mana Moishe Mana Property 10310 Harwin Drive Property Chicago Building Loan 15 Evergreen Portfolio Ross H. Partrich Ross H. Partrich Property Yorktowne MHP Property Pondarosa MHP Property Vance MHP Loan 16 Healdsburg Hotel Merritt Sher; Pamela Sher Merritt Sher; Pamela Sher Loan 17 Montebello Town Square Kimco Income Operating Partnership, L.P. Kimco Income Operating Partnership, L.P. Loan 18 Plaza del Sol Herbert L. Levine; Elliott Aintabi Herbert L. Levine; Elliott Aintabi Loan 19 Holiday Village Ross H. Partrich Ross H. Partrich Loan 20 Bear Creek Plaza Flamey Damian; Egla Damian Flamey Damian; Egla Damian Loan 21 BB&T Headquarters Building (21) Inland Private Capital Corporation Winston-Salem Leaseco, L.L.C.; Inland Private Capital Corporation Loan 22 Rancho Penasquitos Towne Center I KUBS Income Fund I, L.P. KUBS Income Fund I, L.P. Loan 23 Johnstown Galleria - Ground Lease Richard Ader; David Ledy; David Silvers; Jack Genende; Warren Schwartz Richard Ader; David Ledy; David Silvers; Jack Genende; Warren Schwartz Loan 24 Rancho Penasquitos Towne Center II KUBS Income Fund I, L.P. KUBS Income Fund I, L.P. Loan 25 Southwood Manor MHC Richard M. Nodel; Ronald K. Weiss Richard M. Nodel; Ronald K. Weiss Loan 26 BJ's Wholesale Pittsfield Ladder Capital Finance Holdings LLLP NAP Loan 27 Penland Park MHC Richard M. Nodel; Ronald K. Weiss Richard M. Nodel; Ronald K. Weiss Loan 28 Eagle Crest MHC Ross H. Partrich Ross H. Partrich Loan 29 Fingerlakes Crossing Shopping Center Cameron Group & IGB Group of Germany Joseph J. Goethe; Eric M. Alderman; Thomas J. Valenti; Lawrence Alder; Frederick R. Burrows, Jr.; Kevin Eldred; Joel C. Ramey Loan 30 Hickory Glen Apartments Everest SIR 2 Properties, LP Everest SIR 2 Properties, LP Loan 31 Comfort Inn JFK at Ozone Park Riverbrook Holdings LLC; Superior Redding Hotel LLC Steven G. Mendel; Kuldip Singh Loan 32 Staybridge Suites SeaWorld Anand Bhakta; Sanmukh Patel; Babubhai Patel; Kishor Patel; Jagdish Bhakta; Rajesh Bhakta; Dinesh Bhakta Anand Bhakta; Sanmukh Patel; Babubhai Patel; Kishor Patel; Jagdish Bhakta; Rajesh Bhakta; Dinesh Bhakta Loan 33 Boulevard Estates MHC Ross H. Partrich Ross H. Partrich Loan 34 Northcross & Victoria VN Shopping Center, Inc. Alan S. Mann; Nelson S. Billups Loan 35 Hampton Inn & Suites Mercury Investment Co. VII Abbot G. Apter; Maureen A. Spanier; Karen M. Stelmak Loan 36 Westchester I Office Robert Hargett; Kevin T. McFadden; W. Vernon McClure, Jr. Robert Hargett; Kevin T. McFadden; W. Vernon McClure, Jr. Loan 37 Marina Towers Christian C. Romandetti Christian C. Romandetti Loan 38 Spalding Building John F. Swift; Manchester Capital Management, LLC John F. Swift Loan 39 Addison Place North Richard F. Caster Richard F. Caster Loan 40 Hotel Provincial Bryan V. Dupepe, Sr.; Verna Dupepe Devlin; Bryan V. Dupepe Jr. Bryan V. Dupepe, Sr.; Verna Dupepe Devlin; Bryan V. Dupepe Jr. Loan 41 Alrig Portfolio Gabriel Schuchman; Ehud Rieger Gabriel Schuchman; Ehud Rieger Property Bloomfield Office Pavilion Property Willow Office Center Property Cady Office Centre Loan 42 Wood Forest Apartments Ralph Yaney; Lucile Yaney; Larisa Storozhenko Ralph Yaney; Lucile Yaney; Larisa Storozhenko Loan 43 Fox Hunt Apartments Matthew B. Lester Matthew B. Lester A-1-10 COMM 2012-LC4 FOOTNOTES TO ANNEX A-1 GACC—German American Capital Corporation or one of its affiliates; LCF—Ladder Capital Finance LLC or one of its affiliates; GLAC—Guggenheim Life and Annuity Company; JPMIM—J.P. Morgan Investment Management Inc. or one of its affiliates; RB—Regions Bank or one of its affiliates. GACC—German American Capital Corporation; LCF— Ladder Capital Finance LLC; GLAC—Guggenheim Life and Annuity Company. With respect to any Mortgaged Property securing a multi-property Mortgage Loan, the amounts listed under the headings “Original Balance” and “Cut-off Date Balance” reflect the Allocated Loan Amount for such Mortgaged Property. Loan No. 4 – Hartman Portfolio – At origination in September 2008, J. P. Morgan Investment Management Inc. funded a loan with an original principal balance of $67.6 million. GACC purchased the loan in June 2011. The Hartman Portfolio Mortgage Loan has been split into a pooled senior trust component of approximately $56.5 million and a non-pooled junior trust component of $10.0 million. The Original Amortization Term is based on the Hartman Portfolio Mortgage Loan, including the non-pooled junior trust component. The Remaining Amortization Term is calculated using the Monthly Debt Service and Cut-off Date Balance for the pooled component only. Loan No. 15– Evergreen Portfolio – A portion of the environmental reserve for the Mortgage Loan in an amount equal to $483,618 was applied to prepay the loan prior to the Cut-Off Date upon completion of certain recommended environmental work at the Pondarosa MHP Mortgaged Property. Loan No. 21 – BB&T Headquarters Building – has an ARD feature with an anticipated repayment date of 1/6/2022, with a revised interest rate for the period from the anticipated repayment date through the final maturity date of 1/6/2037 of 2.00% plus the initial rate. The Administrative Fee Rate includes the respective per annum rates applicable to the calculation of the master servicing fee, sub-servicing fee, trustee/certificate administrator fee and operating advisor fee with respect to each Mortgage Loan. Annual Debt Service, Monthly Debt Service, Underwritten NOI DSCR and Underwritten NCF DSCR for Mortgage Loans (i) with partial interest-only periods are shown based on the monthly debt service payment immediately following the expiration of the interest-only period and (ii) that are interest-only until the related maturity date or anticipated repayment date, as applicable, are shown based on the interest-only payments during the 12-month period following the cut-off date (or, in the case of Monthly Debt Service, the average of such interest-only payments). “Hard” generally means each tenant is required to transfer its rent directly to the lender-controlled lockbox account. However, with respect to hospitality properties, “Hard” means all credit card receipts are deposited directly into the lockbox by the card processing company and all over-the counter cash and equivalents are deposited by the property manager or borrower into the lockbox. “Soft” means the borrower has established a lockbox account that will be under lender control and the borrower or property manager must collect rents from the tenants and then deposit those rents into such lockbox account. “Springing Soft” means that upon the occurrence of a trigger event (as specified in the related Mortgage Loan Documents), the borrower is required to establish a lockbox account that will be under lender control and the borrower or property manager is required to collect rents from the tenants and then deposit those rents into A-1-11 such lockbox account. “Springing Hard” means that upon a trigger event (as specified in the related Mortgage Loan Documents), each tenant will be required to transfer its rent directly to a lender-controlled lockbox. Loan No. 2– Union Square Retail –The Mortgage Loan is structured with no initial lockbox or cash management at the tenant level.Any sums that are distributable by the borrower to the Related Union Square Retail Associates, LLC (the “Related Owner”), which is an affiliate of The Related Companies, LP and the holder of a 49% interest in the borrower, are paid into an account (the “STRSO Account”) controlled by OTR, an Ohio general partnership acting as the duly designated nominee of the Board of The State Teachers Retirement System of Ohio (“STRSO”) and then transferred to an account controlled by the lender and, provided no event of default exists under the Union Square Retail Loan, are transferred to the Related Owner.Following the occurrence of an event of default under the Union Square Retail Loan, all such sums are transferred to an account of the lender, to be applied as determined by the lender.In the event that STRSO no longer controls the STRSO Account or in the event that STRSO no longer controls the borrower, the borrower is required to establish a lockbox account controlled by the lender (the “Springing Lockbox”) and In Place cash management will then commence.The borrower must cause all subtenants to deposit their rent payable to the borrower into the Springing Lockbox and must require all subtenants to deposit any sub-subrent payable to the subtenants (which is not already payable to the borrower) in the Springing Lockbox. “In Place” means that related property cash flows go through a waterfall before the lender either (i) disburses excess cash to the related borrower or (ii) retains excess cash as additional collateral for the Mortgage Loan. “Springing” means that upon the occurrence of a trigger event, as defined in the related Mortgage Loan Documents, In Place cash management (as described above) will take effect, and will generally continue until all trigger events are cured (to the extent a cure is permitted under the related loan documents). Loan No. 9 and Loan No. 10 – Rio Apartments and Treetop Apartments – The Rio Apartments Mortgage Loan and Treetop Apartments Mortgage Loan are cross-collateralized and cross-defaulted. As such, Underwritten NOI DSCR, Underwritten NCF DSCR, Cut-off Date LTV Ratio, LTV Ratio at Maturity or ARD, Underwritten NOI Debt Yield and Underwritten NCF Debt Yield are calculated on an aggregate basis. The grace periods noted under “Grace Period” reflect the number of days of grace before a payment default is an event of default.Certain jurisdictions impose a statutorily longer grace period. Certain of the Mortgage Loans may additionally be subject to grace periods with respect to the occurrence of an event of default (other than a payment default) and/or commencement of late charges which are not addressed in Annex A-1 to this Free Writing Prospectus. Loan No. 5 – 180 Peachtree Street – Net Rentable Area represents the total square feet of the fee simple interest in the office and data center property located at 180 Peachtree Street Northwest. It excludes the 5-story garage adjacent to the 180 Peachtree Street Northwest building and the leasehold interest in the 9-story garage located at 150 Carnegie Way Northwest, which contain a total of 1,449 spaces, both of which are part of the collateral. Loan No. 19 – Holiday Village – In addition to the 495 home sites, there are also 83 RV sites located at the property. Net Rentable Area and Loan per Net Rentable Area include the 495 home sites only. Loan No. 23 – Johnstown Galleria – Ground Lease – the collateral consists of the borrower’s fee interest in the Mortgaged Property. Neither the tenant’s leasehold interest nor the improvements are part of the collateral. Prepayment provisions are shown from the respective Mortgage Loan First Payment Date. “L(x)” means lock-out for x payments. A-1-12 “D(x)” means may be defeased for x payments. “YM(x)” means may be prepaid for x payments with payment of a yield maintenance charge. “YM1(x)” means may be prepaid for x payments with payment of greater of yield maintenance charge and 1% of the amount prepaid. “DorYM(x)” means may be prepaid with payment of a yield maintenance charge or defeased for xpayments; provided that no such defeasance may occur until after the second anniversary of the securitization closing date. “O(x)” means freely prepayable for x payments, including the final maturity date or ARD payment. The following Mortgaged Properties consist, in whole or in part, of the respective borrower’s interest in one or more ground leases: Loan No. 2 – Union Square Retail – The Union Square Retail Mortgaged Property is subject to a ground lease.The lease expires on 12/31/2095 and there are no ground lease extension options.The ground lease carried an initial base rent of $2,500,000 per annum and includes base rent steps every five years of 12%, with base rent revaluations every 25 years and, during certain periods, otherwise in connection with the expiration of certain below market subleases. The current base rent being paid by the borrower under the ground lease is $3,136,000. The next base rent step occurs on 7/1/2013, to a rate of $3,512,320 per annum. Loan No. 5 – 180 Peachtree Street – The 180 Peachtree Street Mortgaged Property is subject to a ground lease on a portion of the adjacent parking garage at 150 Carnegie Way Northwest. The lease commenced in December 1960 and expires in 12/31/2055 with one renewal option for 40 years, extending the ground lease to 12/31/2095. The ground rent is currently $57,500 per year and increases $7,500 every ten years beginning in January 2021. Loan No. 8 – Brea Plaza Shopping Center – The Brea Plaza Shopping Center Mortgaged Property is subject to a ground lease on a portion of the parking area (including the land currently improved with the drive-thru for Chick-Fil-A). The ground lease has a 30-year term and expires on 10/31/2040 with two 10-year extension options. The initial rent under the lease is $16,274 per month and will increase every five years based upon increases in the Consumer Price Index for the initial term beginning on 11/1/2015, as well as the extension terms.Under the terms of the ground lease, certain construction costs (plus interest at the greater of (a) 10% or (b) average interest+2% per annum) associated with the development of the parking area above the flood channel are considered to be prepaid rent, and will offset such rent obligations during the initial 30-year term of the lease. The following tenants that occupy 5% or greater of the net rentable area at the property are borrower affiliates: LoanNo. 14 – GRM Portfolio – GRM, which is an affiliate of the borrower, leases 55.6% of the 10310 Harwin Drive Mortgaged Property and 100.0% of the Chicago Building Mortgaged Property. LoanNo. 36 – Westchester I Office – The following tenants, which are affiliates of the borrower, lease space at the Mortgaged Property: Balzer & Associates (21.9% of the net rentable area at the Mortgaged Property), Main Street Homes (19.1%), The Rebkee Company (14.3%), Gregg & Bailey (8.6%), White and McCarthy, LLC (6.6%) (not listed on Annex A-1) and Stuller, Connelly& Finfgeld, LLC (5.0%)(not listed on Annex A-1). LoanNo. 38 – Spalding Building – An affiliate of the borrower master leases 6.8% of the Mortgaged Property. A-1-13 The following tenants listed on Annex A-1 are not yet in occupancy or the lease expiration date relates to a renewal lease that has not yet been executed: Loan No. 1 – Square One Mall – The Gap’s current lease expired on 1/31/2012. A one-year lease extension is out for signature. Gap is open and currently paying rent on a month to month basis. Loan No. 3 – Puerto Rico Retail Portfolio – With respect to the Juncos Plaza Mortgaged Property, Atlantis Healthcare Group PR is not yet in occupancy. The lease is fully executed and the tenant has taken possession and is currently building out its space.The lease has a 10-year term. Loan No. 3 – Puerto Rico Retail Portfolio – With respect to the Manati Centro Plaza Mortgaged Property, Rent-A-Center is not yet in occupancy. The lease is fully executed and the tenant has taken possession and is currently building out its space.The lease has a 5-year term. Loan No. 3 – Puerto Rico Retail Portfolio – With respect to the University Plaza Mortgaged Property, Claro is not yet in occupancy. The lease is fully executed and the tenant has taken possession and is currently building out its space.The lease has a 5-year term. Loan No. 8 – Brea Plaza Shopping Center – DSW and DXL-Casual Male Group (not listed on AnnexA-1) are not yet in occupancy. The leases are fully executed and the borrower is currently building out the space for each such tenant.The DSW lease carries a 10-year term with an initial base rent of $366,450 per annum.The DXL-Casual Male Group lease has a 10-year term. LoanNo. 11 – Piatt Place – University of Phoenix is not yet in occupancy. The lease is fully executed and the tenant’s space is currently being built-out. $1.25 million was escrowed upfront in a reserve account to cover the costs associated with the tenant build-out of the University of Phoenix space. The lease expiration dates shown are based on full lease terms. However, in certain cases, a tenant may have the option to terminate its lease or abate rent prior to the stated lease expiration date for no reason after a specified period of time and/or upon notice to the landlord or upon the occurrence of certain contingencies including, without limitation, if borrower violates the lease or fails to provide utilities or certain essential services for a specified period or allows certain restricted uses, upon interference with tenant’s use of access or parking, upon casualty or condemnation, for zoning violations, if certain anchor or key tenants (including at an adjacent property) or a certain number of tenants go dark or cease operations, if the tenant fails to meet sales targets or business objectives, or, in the case of a government tenant, for lack of appropriations or other reasons. In addition, in some instances, a tenant may have the right to assign its lease and be released from its obligations under the subject lease. Furthermore, some tenants may have the option to downsize their rented space without terminating the lease completely.In addition to the foregoing, the following are early non-contingent termination options for those tenants listed in Annex A-1: Loan No. 3 – Puerto Rico Retail Portfolio – Gatsby, at the Manati Centro Plaza Mortgaged Property and the University Plaza Mortgaged Property, has a right to terminate the lease.At the Manati Centro Plaza Mortgaged Property, the right to terminate is as of 4/1/2015 or 4/1/2016 with 180 days prior notice.At the University Plaza Mortgaged Property, the right to terminate is as of 4/1/2013 or 4/1/2014 with 180 days prior notice. Loan No. 11 – Piatt Place – The Largest Tenant, Commonwealth of PA - Department of General Services, has the right to terminate its lease should the Commonwealth of Pennsylvania’s budget not include funds appropriated for the payment of the scheduled rental payments for any office space of similar size in the city of Pittsburgh. However, under such scenario, the tenant is required to reimburse landlord for any unamortized TI/LC costs, as listed in the tenant’s lease, to the extent that the Commonwealth of Pennsylvania has appropriated funds for this penalty.At loan closing, this penalty was in excess of $13.3 million, and reduces to over $8.0 million at loan A-1-14 maturity. The Second Largest Tenant, University of Phoenix, has a termination provision at the end of the sixtieth month of the lease provided that it reimburses the borrower for any unamortized TI/LC costs.The projected TI/LC costs are approximately $1.1 million.The Fifth Largest Tenant, Izzazu, Inc., has the right to terminate its lease following the last day of the 126th month of the lease term, by written notice at least 180 days prior, and with a lease termination payment equal to the sum of (i) $10,000 and (ii) the remaining full unamortized TI/LC and related costs. Loan No. 13– Vernola Marketplace – The Michael’s Stores, Inc. (“Michael’s”) lease contains a prohibition against selling or leasing space at the Mortgaged Property to a gym or health club. In the event that such a prohibited use continues for a certain time period, Michael’s may reduce its rent or terminate its lease upon notice. Although the borrower entered into a lease with Fitness 19 in March 2010, thereby breaching the covenant, Michael’s has not notified the landlord of this breach or exercised any of its rights under its lease. Michael’s right to abate rent or terminate its lease continues for the entire Michael’s lease term as long as the violation exists. Loan No. 18 – Plaza del Sol – Cinemark USA, Inc. may terminate its lease with 90 days written notice to the landlord given within 120 days after the end of any lease year in which its gross receipts for such lease year are less than 50% of its gross receipts for the lease year immediately preceding the lease year in which a motion picture theatre commenced operation on an adjacent landlord (or affiliate) owned property. Loan No. 34 – Northcross & Victoria – Gold’s Texas Holdings Group, Inc. (d/b/a Gold’s Gym) has an early termination right in the end of the 5th year (07/2016) with 12 months’ notice. LoanNo. 36 – Westchester I Office – Keller Williams has a one-time termination option after 04/15/2016 with 120 days’ notice if landlord cannot provide an additional 5,000 useable sq. ft. in the building. Loan No. 37 – Marina Towers – The Largest Tenant, Modus Operandi, Inc, has the right to terminate its lease any time after the 36th month of the lease term, by written notice at least 180 days prior, and with a lease termination payment of $20,000. LoanNo. 38 – Spalding Building – Portland Children’s Levy has a right to terminate as of 6/30/14 with 180 days’ notice and termination fee of $7,935. LoanNo. 41 – Alrig Portfolio – With respect to the Willow Office Center Mortgaged Property, Syntel, Inc. has a termination option in 08/2015 with 6 months’ notice (02/2015), and Cornerstone Benefit Plans, Inc. has a one-time right to terminate its lease in February 2016 with 150 days’ notice and payment of a penalty.Oakland Psychological Clinic has 6,100 sq. ft. in the Bloomfield Office Pavilion Mortgaged Property.They have expansion rights with 180 days’ notice into any available contiguous space on the same terms as their current lease.If the space is unable to accommodate tenant, the landlord has the ability to make other space available within the building and the landlord would pay relocation costs.If the landlord cannot find space for tenant to expand, tenant shall have the right to terminate by providing 30 days’ notice. The following major tenants (listed on Annex A-1) are currently subleasing all or a significant portion of its leased space; Loan No. 1 – Square One Mall – The Second Largest Tenant, Best Buy, leases 60,000 sq. ft., of which 21,668 is currently subleased to Blast Fitness through February 2022. Loan No. 2 – Union Square Retail – Two tenants of borrower (subtenants under the ground lease and wholly-owned subsidiaries of the borrower), Union Square Development Associates, LLC (“USDA”) (19.5% of rentable sq. ft.) and Union Square Development Associates II, LLC (“USDA II”) (30.2% of rentable sq. ft.), have sub-subleased their tenant spaces.USDA has sub- A-1-15 subleased its tenant space to Best Buy.USDA II has sub-subleased its tenant space to Nordstrom Rack, Duane Reade, Citibank, N.A., Park South Imaging and Union Square Wines. Loan No. 23 – Johnstown Galleria – Ground Lease – Subleased to the retail tenants. Monthly reserves required to be deposited in such account may be capped pursuant to the related Mortgage Loan Documents. The following mortgaged properties are covered by environmental insurance policies obtained in lieu of a phase II or to address environmental conditions or concerns. Loan No. Mortgaged Property Mortgage Loan Cut-off Date Balance % of Initial Outstanding Pool Balance Maximum Policy Amount Premium Paid in Full 12 Susquehanna Valley Mall 3.0% Yes 22 Rancho Penasquitos Towne Center I 1.5% Yes 24 Rancho Penasquitos Towne Center II 1.2% Yes 25 Southwood Manor MHC(A) 1.2% Yes 27 Penland Park MHC(A) 1.2% Yes (A) One environmental insurance policy covers Southwood Manor MHC and Penland Park MHC.The aggregate maximum policy amount of is $2,000,000 for both such properties together. LoanNo. 39 – Addison Place North – The Sponsor and non-recourse carve-out Guarantor, Richard F. Caster, along with other investors, guaranteed a loan from City National Bank of Florida (“City National”) related to investments in thirty-three townhome lots in Lake Worth, Florida. That loan is in default. City National filed suit against Caster and others on January 10, 2012. Caster, along with other investors, are jointly and severally liable for a portion of the outstanding principal in the approximate amount of $1,456,000 (plus interest, costs and expenses) and Castor further estimates that, given the value of the collateral, there is a potential deficiency of $2,040,000. Caster and co-investors have had settlement discussions with City National and recently reached an agreement in principle to make a total payment of $800,000 to City National, of which $400,000 would be paid upon signing the settlement agreement and the remaining balance would be payable over five years with interest. Mr. Caster’s pro rata share of this settlement is approximately $266,666.67 and he has indicated an intent to pay his full share immediately upon settlement. Summary of Existing Mezzanine Debt Loan No. Mortgage Loan Mortgage Loan Cut-off Date Balance % of Initial Outstanding Pool Balance Mezzanine Debt Cut-off Date Principal Balance Annual Interest Rate on Mezzanine Loan Mezzanine Loan Maturity Date Intercreditor Agreement Total Debt U/W NCF DSCR Total Debt Cut-off Date LTV 3 Puerto Rico Retail Portfolio 6.1% 11.000% (1) 3/6/2022 Yes 1.13x 85.2% 21 BB&T Headquarters Building 1.6% 10.000% (2) 1/6/2013 Yes 1.25x 69.7% (1) Increases to 12.000% per annum on March 6, 2017. (2) If the mezzanine loan is not repaid in full by April 6, 2012, the interest rate will increase to 14.0000% per annum. Summary of Existing Secured Debt Loan No. Mortgage Loan Cut-off Date Balance Subordinate Debt Cut-off Date Principal Balance Annual Interest Rate on Subordinate Balance Subordinate Loan Mautiry Date Total Mortgage Debt U/W NCF DSCR Total Mortgage Debt Cut-off Date LTV 4 Hartman Portfolio 6.5000% 10/1/2018 1.14x 73.7% Loan No. 11 – Piatt Place –The Piatt Place Mortgaged Property is encumbered by several subordinated financings structured as subordinate mortgages to qualify for certain tax credits under the New Markets Tax Credits program.See “Description of the Mortgage Pool – Certain Terms and Conditions of the Mortgage Loans – New Markets Tax Credits” in the free writing prospectus. The total amount of outstanding subordinate debt is $16,813,000. A-1-16
